Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The following limitations do not have support in the specification:
Claim 21 “an interference pattern formed by the selected diffraction order to form a light exposure image”.  The spec. does not state how an interference pattern is generated.  Also, the spec only has support for the +/- 1 diffraction order and the zero diffraction order.  Not the broader claimed genus “set of diffraction orders”.
Claim 23 “illuminated the reflective phase mask with an illuminating beam passing through an opening of the primary mirror”.  The spec. states illumination beam emerges (exits) opening in the primary mirror.
Claim 24 “positioning the reflective phase mask in an object plane of a Markle-Dyson system”.  The spec. is not clear where the reflective phase mask is located.
Claim 25 “the interference pattern is generated from overlapping the selected diffraction order reflective from the primary mirror of the Markle-Dyson system at an image plane”.  The spec. is not clear how the interference pattern is generated or where it is used.
Claim 29 “facing the reflective phase mask”.  The spec. is not clear where the reflective phase mask is located.
Claim 30: “positive lens coupled to the primary mirror” and “wherein the reflective phase mask comprises a grid of lines having a single pitch of less than or equal to about 200 nm”. 
Claim 35: “selected diffraction order are superimposed on an image plane and are overlapped to form an interference pattern”.  The spec. does not state how an interference pattern is generated.
Claim 36 “generate an interference pattern at an image plane” and “interference pattern formed by the selected diffraction orders.  The spec. does not state how an interference pattern is generated.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over High-performance, large area, deep ultraviolet to infrared polarizers based on 40 nm line/78nm space nanowire grids to Wang in view of US 2015/0309411 to Hwang in view of Masks for Markle-Dyson optics to Grenville.
Claims 1, 3, 11-13, 17:
Wang teaches a method for forming a wire grid polarizer by depositing a photoresist layer over an aluminum-coated display substrate having an antireflective coating, patterning the photoresist layer using lithographic techniques, and etching the aluminum based on patterned photoresist (pg. 3, 1st para.).  Wang does not teach patterning the photoresist by dual tone photoresist development or using a Markle-Dyson system to form a photoresist pattern.  However, Hwang teaches a method for forming a mask pattern by photolithography [0003-0005] using a dual tone photoresist layer forming a low, middle, and high light exposure region and removing the high and low light exposure regions in order to form a mask of the desired geometry [0007-0012].  Grenville teaches a method for optical lithography of a photoresist using a Markle-Dyson system (pg. 2-3).  The system comprising a primary mirror and reflective phase mask (Fig. 1, pg. 4) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Wang using the dual tone resist and development of Hwang and the Markle-Dyson system of Grenville.  This predictably results in the formation of a patterned photoresist.

With respect to the pitch, Wang alone teaches pitch of 118 nm (pg. 2) and the patterning method of Hwang illustrates reducing the pitch by half (Fig. 1).  Furthermore, Hwang teaches the desire to produce patterns having smaller pitches, patterns having pitches of different sizes, and bulk patterns of various shapes [0005] including an unvaried (regular) pitch (Fig. 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796